Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 05/22/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing and a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).  As a result, pursuant to the Decision on Petition, filed 05/20/2020, the disclosure of this application is limited to the disclosure in the application papers filed on January 27, 2020 (i.e., the specification (coded as SPEC) and abstract (coded ABST)).  Any amendments to the disclosure of this application cannot include new matter and must comply with 37 CFR 1.121 and 1.125.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Regarding claim 1, Applicant recites a system and that system is comprised of a controller, a vehicle input signal and a driver input signal operably connected to the controller.  However, nowhere in the disclosure is this controller identified or described or an explanation of how it connects and operates with the input signals; or how it communicates to other recipients.  Similar in this regard, no explanation is forthcoming for the input signals or how they obtain vehicle and/or driver data.  This type of clarification needs to be provided for the first, second, and third output signals as well; since they are recited in the claim and no disclosure provided.  Examiner comes to the conclusion that this is an introduction of new subject matter. 

 Regarding claim 9, Applicant recites a driver’s screening summary.  However, nowhere in the disclosure is a description of what this summary contains or what items constitute a screening.  Abundant driver data is referenced within the Specification, but a connection among all this information, especially via a screening summary, is not present.  Further to the above issues with claiming a signal, the Specification falls short of explaining how this information is included in the driver input signal. 
series of corporate filings relating to an owner of the vehicle.  However, nowhere in the disclosure is a description of who or what makes this corporate filing, let alone a series of them.  Further to the above issues with claiming a signal, the Specification falls short of explaining how this information is included in the driver input signal. 

Regarding claim 16, Applicant recites the third output signal configured for transmission to federal agencies.  However, nowhere in the disclosure is a depiction of this transmission taking place or what device is transmitting.  I.e., does the signal transmit itself?  Further to the above issues with claiming a signal, the Specification falls short of explaining how this information is included in the third output signal. 

Regarding claim 17, Applicant recites an evaluation driver performance based on delivery times and driving records.   However, nowhere in the disclosure is a depiction of this evaluation taking place or an algorithm described that considers these variables. Further to the above issues with claiming a signal, the Specification falls short of explaining how this information is included in the first output signal. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: any steps that track and record vehicle shipments and driver profiles.  In essence, this claim provides devices and signals to perform the steps, however, none of these devices is actually doing activities to track and/or record.  For example, Applicant states the controller is “programmed to store records…signal(s) …and communicate…”  Conversely, the only step identified in this claim is that the controller is provided.  A method to track and record should contain some steps that recite the tracking and recording of pertinent data.  These recitations narrate the possibility that the controller may perform some steps but none are present in claimed elements.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.


Claim 20, which is illustrative of claim 1, defines the abstract idea by the elements of:
A method for tracking and recording commercial motor vehicle shipments and driver profiles comprising: 
providing vehicle information; 
providing at least one driver profile; -4- US.129461744.01Application No. 16/501,483 Amendment dated September 21, 2020 
providing real-time delivery estimations; cargo conditions; and a state of compliance with Federal regulations; 
store records of the vehicle, driver; and,
communicate the driver input and the vehicle input to a plurality of recipients.

These actions recite many of the steps that logistic managers would perform when tracking their trucks, drivers, and shipments.  Therefore, the claims fittingly recite the certain methods of organizing human activity abstract ideas identified above.  


a controller, programmed to…;
a vehicle input signal operably connected to the controller, 
a driver input signal operably connected to the controller.

These additional elements simply instruct one to practice the abstract idea of tracking a truck, driver, and its cargo; utilizing a controller, and signals (data transmission); to perform the method that defines the abstract idea, where these components are used as tools to implement an abstract idea or other exception on a computer. See MPEP 2106.05(f). This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract ideas identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion as above.

the system, which amounts to instructing one to practice the abstract idea by using the generically recited devices (described above) to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 - 10, and 13 - 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mohn (US20140046570), hereinafter, Mohn.
a vehicle input signal operably connected to the controller, the vehicle input signal indicative of vehicle information; a driver input signal operably connected to the controller, the driver signal indicative of at least one driver profile when describing, (“…system has a data acquisition device mounted in a vehicle and electronically connected to an engine control module (ECM)”, at [0069]; and, (“…each of data acquisition device 106a-106c may communicate with a corresponding portable wireless data transfer and display device 112a-112c, at predetermined times, …These signals are received by the portable wireless data transfer and display devices through the devices own short-range wireless network communication modules.”), at [0054].  The data implicit within these signals, as Mohn further discloses, “…may be configured to present at least one of: the vehicle data, the driver information, the driver communications, or a driver summary electronic report.”  See [0048].  Thus, Mohn further details a vehicle and a driver profile.  
Mohn further discloses a first output signal providing real-time delivery estimations; a second output signal indicative of cargo conditions; and, a third output signal indicative of a state of compliance with Federal regulations.  Mohn adds, (“…control center 104 may track the locations of vehicles 102a-102c in order to estimate delivery or pickup times,”), at [0063]; (“ECM 202 may monitor …cargo environmental parameters….”), at [0069]; and, (“a regulatory compliance analysis…”), at [0163].  
Mohn discloses store records of the vehicle, driver and signals, and communicate the signals to a plurality of recipients when further describing the system.  (“The memory configured to store the vehicle data, the driver information, and the driver 

Regarding claims 2 – 4, Mohn discloses all the limitations of claim 1, above. Mohn further discloses a geographic location of the vehicle; a vehicle speed measurement; and a vehicle heading.  Mohn’s system and method includes signals (data) of:  (“…devices that are configured to track the vehicles' geographic locations, speeds, headings, cargo, cargo temperature, engine performance parameters, and other data.”)  See [0003].  

Regarding claims 5 and 6, Mohn discloses all the limitations of claim 1, above. Mohn further discloses signals (data) of cargo manifest and cargo temperature.  Mohn has; (“…devices that are configured to track the vehicles' … cargo, cargo temperature, …, and other data. Such information is used, for example, to …provide warning of possible damage to cargo.”)  See [0003].  Mohn is deemed to anticipate a cargo manifest since the method and system are monitoring the cargo and know what may cause damage to it.  

Regarding claims 7 and 8, Mohn discloses all the limitations of claim 1, above. Mohn further discloses vehicle performance parameters: (“ECM 202 is an electronic .”); at [0069]; and, (“data acquisition devices 106a-106c are electronic devices that collect vehicle data about vehicles' 102a-102c, such as …operational parameters, …and/or other vehicle-related information.”), at [0051]; and includes; (“fuel usage.”), at [0051]; “…fuel information…”, at [0074]; (“…engine warning signals.”, at [0063]; “…coolant temperature, … and any other appropriate vehicle parameters….”, at [0069]; and, “… efficiency criteria may include any number of factors selected from a group consisting of: a fuel analysis;”, at [0163].  

Regarding claim 9, Mohn discloses all the limitations of claim 1, above. Mohn further discloses wherein the driver input signal further includes a driver's screening summary when detailing a driver scorecard and various driver information.  (“Control center 104 represents a physical or conceptual location in which vehicle information about … the vehicle's driver information, …, and driver summary electronic reports of their work history, is collected and used.”; at [0049]; “The driver summary electronic reports may include identification information for the driver, and hours of service information for the driver.”, at [0060]; and, “indicator 412 displays the amount of time the driver has left before he or she is in violation of a predetermined drive time limit.”), at [0096].  This information is used for the purposes of providing an electronic driver scorecard; for example: (“…the network device may then present the electronic driver scorecard to a user via a display of the network device or via a web module.”), at [0171].  This disclose is deemed to anticipate and disclose the claimed screening summary.  

a series of corporate filings relating to an owner of the vehicle as to be defined within the Specification as “Carriers must maintain records for each vehicle they control through ownership or lease for 30 consecutive days. These records must be retained for one year at the location where the vehicle is housed or maintained. These records must be retained for six months after the vehicle leaves the carrier's control (sale, trade-in, etc.).”  Thus, a reasonable interpretation of this claim would be historical records of a vehicle, said records kept (stored) by the owner.  This interpretation is disclosed by Mohn as follows.  (“Collection of fleet vehicle information may also be useful to produce records for compliance with governmental regulations or company requirements.”)  See [0004].  See also, (“the accident data recorder may record vehicle parameters related to safety and may record information related to automobile accidents (for example, sudden changes in speed), material degradation, and automobile performance. the accident data recorder may record vehicle parameters related to safety and may record information related to automobile accidents (for example, sudden changes in speed), material degradation, and automobile performance. the accident data recorder may record vehicle parameters related to safety and may record information related to automobile accidents (for example, sudden changes in speed), material degradation, and automobile performance.”), at [0079].  Thus, Mohn is deemed to disclose the above claim limitations.

Regarding claims 13, 14, and 17 - 19, Mohn discloses all the limitations of claim 1, above. Mohn further discloses a summary of driving citations and accident reports and driving logs.  (“Electronic driver scorecard 872 includes an overall numeric rating 873, which represent a composite rating of multiple factors. In different examples, the specified safety and efficiency criteria may include any number of factors selected from a group consisting of: a fuel analysis; a speed analysis; a speeding analysis; an accident analysis; a violations analysis…”)  See [0163].  Mohn adds; (“a summary of the driver's duty log”, at [0098]; and, “…a detailed driving log 880 for a selected driver…”, at [0168].)
Mohn adds an evaluation driver performance based on delivery times and driving records, also while discussing the driver scorecard.  For example, (“… a delivery history analysis, and a delivery time analysis.”
In addition, Mohn discloses the number of miles the vehicle has travelled since a safety inspection and a time elapsed between rest periods for individual drivers.  (“ As examples, such records may include the number of miles a delivery vehicle has traveled since its last safety inspection and the number of hours a driver has been on duty since he or she last rested.”)  See [0004].  

Regarding claims 15 and 16, Mohn discloses all the limitations of claim 1, above. Mohn further discloses wherein the driver input signal further includes a log of fuel purchases and miles driven in a specific state and wherein the third output signal includes miles driven in each state, the third output signal configured for transmission to federal agencies to assure fuel tax compliance.  Examiner construes these limitations to be as disclosed by the present Specification at page 2, namely discussion of the international Fuel Tax Agreement.  Mohn anticipates this within the disclosure when detailing (“The data acquisition device may further include a feature for the computation of International .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn as applied to claim 1 above, and further in view of Mundt (US20150248677), hereinafter, Mundt.
a record of driver background checks and a summary of driver Commercial Driver's License status and standing.  
However, Mundt discloses a transportation compliance system that contains a driver qualification file for each of one or more drivers.  Within this system is (“[e]verything that was time-consuming for human resources personnel to accumulate and manage--motor vehicle reports ("MVR"s), pre-employment screening programs ("PSP"s), criminal background checks, commercial drivers license information system ("CDLIS") checks, … and transportation history checks--are done automatically when the driver completes his or her application.”)  See [0027].  Mundt includes (“a background check result for the specified driver…”, at [0035].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cdl and background check data for drivers, per the method of Mundt, and use this information within Mohn’s system and method of acquisition and transfer of vehicle and driver data because this data is perhaps the most important driver data to capture and serves to present the most required information in a simple and efficient manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Balasundrum (US 20170259729) discloses a system and method for vehicle system diagnostics, reporting, and DOT compliance.  Flies (20130304276) .  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687